Name: Commission Regulation (EC) NoÃ 2156/2005 of 23 December 2005 amending the specification of a protected designation of origin listed in the Annex to Regulation (EC) NoÃ 1107/96 ( Siurana ) (PDO)
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  plant product;  Europe
 Date Published: nan

 24.12.2005 EN Official Journal of the European Union L 342/54 COMMISSION REGULATION (EC) No 2156/2005 of 23 December 2005 amending the specification of a protected designation of origin listed in the Annex to Regulation (EC) No 1107/96 (Siurana) (PDO) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3), the second indent of Article 6(4) and Article 9 thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, Spains request for amendments to the specification for the protected designation of origin Siurana, registered by Commission Regulation (EC) No 1107/96 (2) has been published in the Official Journal of the European Union (3). (2) No statement of objection within the meaning of Article 7 of Regulation (EEC) No 2081/92 has been sent to the Commission so the amendments must be registered and published in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The specification of the protected designation of origin Siurana is amended in accordance with Annex I to this Regulation. Article 2 A summary listing the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 708/2005 (OJ L 119, 11.5.2005, p. 3). (3) OJ C 162, 11.7.2003, p. 8 (Siurana). ANNEX I SPAIN Siurana Amendment(s):  Specification headings: Ã¯   Name Ã¯   Description Geographical area Ã¯   Proof of origin Ã¯   Method of production Ã¯   Link Ã¯   Labelling Ã¯   National requirements  Amendment(s): Extend the geographical area of the name to include the following municipalities: Region Municipality Alt Camp AiguamÃ ºrcia; AliÃ ³; BrÃ fim; Cabra del Camp; Els Garidells; Figuerola del Camp; MasÃ ³, el; MilÃ , el; Montferri; Nulles; Pla de Santa Maria, el; Pont d'Armentera, el; Puigpelat; Querol; Riba, la; RodonyÃ ; Rourell, el; Vallmoll; Vilabella; Vilarodona Baix Camp ArbolÃ ­; Colldejou; Vilaplana Baix PenedÃ ¨s Albinyana; ArboÃ §, l'; Banyeres del PenedÃ ¨s; Bellvei; Bisbal del PenedÃ ¨s, la; Bonastre; Calafell; Cunit; LlorenÃ § del PenedÃ ¨s; MasllorenÃ §; Montmell, el; Sant Jaume dels Domenys; Santa Oliva; Vendrell, el Conca de BarberÃ BarberÃ de la Conca; Blancafort; Espluga de FrancolÃ ­, l'; Montblanc; Pira; Sarral; Senan; Solivella; Vallclara; Vilanova de Prades; Vilaverd; VimbodÃ ­ Ribera dEbre Garcia (1) TarragonÃ ¨s Altafulla; Catllar, el; Creixell; Morell, el; Nou de GaiÃ , la; Pallaresos, els; Perafort; Pobla de Mafumet, la; Pobla de MontornÃ ¨s, la; Renau; Riera de GaiÃ , la; Roda de BarÃ ; SalomÃ ³: Salou; Secuita, la; Tarragona; Torredembarra; Vespella de GaiÃ ; Vilallonga del Camp As regards the link with the environment (history, soil, relief and climate), the geographical area to be extended continues to demonstrate a cohesion and degree of homogeneity similar to what it had prior to the requested extension (initial PDO) and fulfils all the basic requirements set out in the specification for this protected designation of origin listed in the Community register, producing an extra virgin olive oil with the same characteristics as the protected olive oil. (1) Garcia: zones 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 22 and 23. ANNEX II COUNCIL REGULATION (EEC) No 2081/92 SIURANA (EC No: ES/0072/24.1.1994) PDO (X) PGI ( ) This summary has been drawn up for information purposes only. For full details, in particular the producers of the PDO or PGI concerned, please consult the complete version of the product specification obtainable at national level or from the European Commission (1). (1) European Commission, Directorate-General for Agriculture, Agricultural product quality policy, B-1049 Brussels. (2) ZONES: Flix, 13, 18, 19, 20 and 21; Garcia: 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 22 and 23; Tivissa: 2, 7, 8, 9, 10, 11, 12, 21, 22 and 23 (La Serra d'AlmÃ ²s district); Torre de lEspanyol: 1 and 2; Vinebre: 8 and 9.